Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the a body including a cavity, an ultraviolet light emitting element disposed on the body” of Claim 15  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the etched region includes a first etched region disposed at an inner side and a second etched region disposed at an outer side based on an outer side surface of the first electrode.” 
It is not clear as to what inner side or outer side based on “an outer side surface of the first electrode”.
Is inner side based on an outer side surface of the first electrode is side of outer side surface of the first electrode closer to mesa and inner side based on an outer side surface of the first electrode is side of outer side surface of the first electrode is opposite to inner side? Or the Applicant is trying to differentiate different area on opposite sides of the mesa.
For the purposes of examination the Examiner selects “a region” of etched region M2 such that it would meet ratio limitation requirement.

Claims 2-14 are rejected as being dependent on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2019/0051797 A1).
Regarding Claim 1, Sung (Fig. 1) discloses an ultraviolet light emitting element comprising: 
a light emitting structure (121, 122, 123, 151) including a first conductive semiconductor layer (121), a second conductive semiconductor layer (123), an active layer (122) disposed between the first conductive semiconductor layer (121) and the second conductive semiconductor layer (122), and an etched region (M2) in which the first conductive semiconductor layer (121) is exposed; 
a first insulating layer (171) disposed on the light emitting structure (120) and including a first hole (171a) which exposes a portion of the etched region (M2); 
a first electrode (152, 153) electrically connected to the first conductive semiconductor layer (121); and 
a second electrode (161, 162, 163) electrically connected to the second conductive semiconductor layer (123), wherein 
the light emitting structure (110, 111, 120, 151) includes an intermediate layer (151) regrown on the first conductive semiconductor layer (121) exposed in the first hole (171a), the first electrode (152, 153) is disposed on the intermediate layer (151), the etched region (M2) includes a first etched region disposed at an inner (a region of M2 on the inner side) side and a second etched region disposed at an outer side (a region of M2 on the outer side) based on an outer side surface of the first electrode (152, 153), and a ratio of an area of the first etched region (a region of M2 on the inner side) and an area of the intermediate layer (area of 151).
Sung does not explicitly discloses a ratio of an area of the first etched region and an area of the intermediate layer is 1:0.3 to 1:0.7.
However, Sung discloses varying an area of the first etched region by optimizing an area of light emitting portion to increase optical output power. [0075-0076]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung such that ratio of an area of the first etched region is optimized to have a ratio of an area of the first etched region and an area of the intermediate layer is 1:0.3 to 1:0.7 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and in order to increase optical output power. [0075-0076] since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
The Examiner notes that since Applicant did not specifically provide metes and bounds for a first etched region except that it is disposed on an inner side the Examiner selects “a region” of etched region M2 such that it would meet ration limitation requirement.
Further, limitation, “an intermediate layer regrown on the first conductive semiconductor layer” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding Claim 4, Sung discloses the ultraviolet light emitting element of claim 1, wherein 
the first insulating layer (170) includes a first extending portion (152d) extending to an upper portion of the intermediate layer (150).

Regarding Claim 9, Sung (Fig. 5-7) discloses the ultraviolet light emitting element of claim 1, wherein: 
the light emitting structure (110, 111, 120, 151) includes a plurality of light emitting regions (light emitting portions M11) extending in a first direction (Y) and spaced apart from each other in a second direction (x) perpendicular to the first direction (See Fig. 5A); 
the intermediate layer (151) includes a plurality of finger portions (see portions of 151 between M11) disposed between the plurality of light emitting regions (M11) and each having a first end (top) and a second end (bottom), and an edge portion (edge portions of 151) surrounding the plurality of light emitting regions (M11) (See Fig. 7A); and 
the edge portion is connected to the first ends and the second ends (edge portions of 151 are connected to both ends of the finger portion through the base of the fingers) are connected of the plurality of finger portions (see portions of 151 between M11).

Regarding Claim 10, Sung (Fig. 5-7) discloses the ultraviolet light emitting element of claim 9, 
Sung does not explicitly disclose that a width of the first end is greater than a width of the second end in each of the plurality of finger portions.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung such that a width of the first end is greater than a width of the second end in each of the plurality of finger portions since a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)



Regarding Claim 11, Sung discloses the ultraviolet light emitting element of claim 10, wherein: 
the first electrode (152, 153) includes a plurality of finger electrodes (see fingers of 152 between M11; Fig. 10A) disposed between the plurality of light emitting regions (light emitting portions M11) and each having a first end and a second end, and an edge electrode (edge electrode portion of 152 surrounding M11) surrounding the plurality of light emitting regions (light emitting portions M11); (See Fig. 10A, 12A) 
the edge electrode is connected to the first ends and the second ends of the plurality of finger electrodes (edge portions of 152 is connected to both ends of the finger electrode portion through the base of the fingers electrodes); 
Sung does not explicitly disclose a width of the first end is greater than a width of the second end in each of the plurality of finger electrodes.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung such that a width of the first end is greater than a width of the second end in each of the plurality of finger electrodes since a change in shape of an element was considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP §2144.04)

Regarding Claim 12, Sung discloses the ultraviolet light emitting element of claim 11, comprising: 
a second insulating layer (172) disposed on the first electrode (152) and the second electrode (162), and including a first opening (152) which exposes the first electrode (152) and a second opening (162a) which exposes the second electrode (162); 
a first pad (153) disposed on the second insulating layer (172) and electrically connected to the first electrode (152) through the first opening (152a); and 
a second pad (163) disposed on the second insulating layer (172) and electrically connected to the second electrode (162) through the second opening (162a).

Regarding Claim 13, Sung discloses the ultraviolet light emitting element of claim 12, wherein: 
the first opening (152a) is disposed on the first end of the finger portion (Fig. 11a); and 
the second opening (162a) is disposed on the second electrode (162).



Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2019/0051797 A1) in view of Kato (WO 2012/107973 A1)
Regarding Claim 2, Sung (Fig. 1) discloses the ultraviolet light emitting element of claim 1, wherein 
Sung does note explicitly disclose that a thickness of the intermediate layer is smaller than a thickness of the first insulating layer.
Kato discloses a thickness of the intermediate layer (14) is smaller than a thickness of the first insulating layer (17). (Fig. 4). (“The insulating film 17 is thicker than the n-side contact electrode 14”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung in view of Kato such that a thickness of the intermediate layer is smaller than a thickness of the first insulating layer in order to protect n-side contact electrode environment.

Regarding Claim 3, Sung in view of Kato discloses the ultraviolet light emitting element of claim 2, wherein 
a ratio of the thickness of the first insulating layer (17 Kato) and the thickness of the intermediate layer (14).
Sung does not explicitly disclose specific ratio of 1:0.03 to 1:0.5.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung in view of Kato such that since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980).




Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2019/0051797 A1) in view of Sung et al. (US 2019/0237623 A1; hereinafter Sung/623)
Regarding Claim 5, Sung (Fig. 1) discloses the ultraviolet light emitting element of claim 1, wherein: 
the first electrode (152) includes a second extending portion (d11) extending to an upper portion of the first insulating layer (171) (Fig; and 
a width of the second extending portion (D11).
Sung does not explicitly disclose a width of the second extending portion is 5 μm to 15 μm.
Sung/623 (Fig. 13A) discloses a width of a second extending portion (D1) is 5 μm to 15 μm [0205-0209 See relationship between D2, D1 and D4]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung in view of Sung/623 such that a width of the second extending portion is 5 μm to 15 μm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and to prevent the semiconductor structure from being corroded when heat treatment is perform on the first electrode [0210]

Regarding Claim 15, Sung discloses the light emitting element package comprising: 
an ultraviolet light emitting element includes: 
a light emitting structure (121, 122, 123, 151) including a first conductive semiconductor layer (121), a second conductive semiconductor layer (123), an active layer (122) disposed between the first conductive semiconductor layer (121) and the second conductive semiconductor layer (123), and an etched region (M2) in which the first conductive semiconductor layer (121) is exposed; 
a first insulating layer (171) disposed on the light emitting structure ( 121, 122, 123, 151) including a first hole (171a) which exposes a portion of the etched region (M2); 
a first electrode (152) electrically connected to the first conductive semiconductor layer (121); and a second electrode (162) electrically connected to the second conductive semiconductor layer (123), the light emitting structure includes an intermediate layer (151) regrown on the first conductive semiconductor layer (221) exposed in the first hole (171a), the first electrode (152) is disposed on the intermediate layer (151), the etched region (M2) includes a first etched region disposed at an inner side (a region of M2 on the inner side) and a second etched region disposed at an outer side (a region of M2 on the outer side) based on an outer side surface of the first electrode, and 
 a ratio of an area of the first etched region (a region of M2 on the inner side)  and an area of the intermediate layer (area of 151) 
Sung does not explicitly discloses a body including a cavity; and 
an ultraviolet light emitting element disposed on the body, a ratio of an area of the first etched region and an area of the intermediate layer is 1:0.3 to 1:0.7.
However, Sung discloses varying an area of the first etched region by optimizing an area of light emitting portion to increase optical output power. [0075-0076]
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung such that ratio of an area of the first etched region is optimized to have a ratio of an area of the first etched region and an area of the intermediate layer is 1:0.3 to 1:0.7 since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 276 (CCPA 1980) and in order to increase optical output power. [0075-0076] since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 
Sung does not explicitly disclose a body including a cavity; and an ultraviolet light emitting element disposed on the body.
Sung/623 (Fig. 48) discloses a body (2) including a cavity (3); and  an ultraviolet light emitting element (1) disposed on the body (2) [0458].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung in view of Sung/623 such that a body including a cavity; and an ultraviolet light emitting element disposed on the body to create a package contain a material or a coating layer that reflects ultraviolet light. [0459]
The Examiner notes that since Applicant did not specifically provide metes and bounds for a first etched region except that it is disposed on an inner side the Examiner selects “a region” of etched region M2 such that it would meet ration limitation requirement.
Further, limitation, “an intermediate layer regrown on the first conductive semiconductor layer” is considered to be product-by-process.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2019/0051797 A1) in view of Kim et al. (WO 2015/068980 A1).
Regarding Claim 6, Sung (Fig. 1) discloses the ultraviolet light emitting element of claim 1.
Sung does not explicitly disclose first intermediate layers and second intermediate layers having different aluminum compositions are stacked multiple times in the intermediate layer; and the aluminum composition of each of the first intermediate layers is higher than the aluminum composition of each of the second intermediate layers.
Kim (Fig. 4) discloses  first intermediate layer (110-1) and second intermediate layer (110-2) having different aluminum compositions are stacked multiple times in the intermediate layer (110); and the aluminum composition of each of the first intermediate layer (110-1) is higher than the aluminum composition of each of the second intermediate layer (110-2) (“the first electrode forming layer 110-1, the second electrode forming layer 110-2, and the third electrode forming layer 110-3 may be sequentially stacked. In this case, the n electrode The band gap energy of the first electrode formation layer 110-1, the second electrode formation layer 110-2, and the third electrode formation layer 110-3 forming the formation layer 110 decreases toward the upper side. desirable. That is, for example, the Al composition may be formed to satisfy the condition of 'first electrode forming layer 110-1> second electrode forming layer 110-2> third electrode forming layer 110-3'.”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung in view of Kim such that first intermediate layer and second intermediate layer having different aluminum compositions are stacked multiple times in the intermediate layer; and the aluminum composition of each of the first intermediate layers is higher than the aluminum composition of each of the second intermediate layers in order to improving contact characteristics. (Page 6)
Sung in view of Kim does not explicitly disclose multiple first intermediate layers and second intermediate layers.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an ultraviolet light emitting element in Sung in view of Kim such that there are multiple first intermediate layers and second intermediate layers since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Allowable Subject Matter
Claim 7 and 8, 14 are is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891